Citation Nr: 0512655	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  02-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from December 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Boston, Massachusetts, Regional Office (RO), which granted 
service connection and assigned a 50 percent evaluation for 
post-traumatic stress disorder.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
disability rating appellate issue as that delineated on the 
title page of this decision.  

In February 2004, a Deputy Vice Chairman of the Board granted 
a motion by appellant's representative to advance this appeal 
on the Board's docket based on appellant's age.  Later that 
month, the Board remanded the case to the RO for additional 
evidentiary development.  The case is now ready for the 
Board's appellate determination.


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of intrusive 
thoughts, rare flashbacks, depression, anxiety, anger, some 
social isolation, survivor guilt, hypervigilance, and 
insomnia.  

2.  Appellant is appropriately attired, engages in activities 
of daily living, and does not exhibit bizarre behavior.  

3.  It is at least as likely as not that appellant's post-
traumatic stress disorder does result in deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  It has been characterized as severe in degree.

4.  Appellant's post-traumatic stress disorder does not 
result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

5.  The disorder more nearly resembles the higher rather than 
the lower rating.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
initial rating of 70 percent, but no more, for appellant's 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed on the appellate issue in question, particularly in 
light of the Board's partial allowance of the appellate issue 
in its decision herein.  A comprehensive medical history and 
detailed findings with respect to the service-connected post-
traumatic stress disorder over the years are documented in 
the medical evidence.  Additionally, VA psychiatric 
examinations were conducted in 2001 and in July 2004, 
pursuant to the Board's remand.  Such examinations are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected disability at issue and 
included assignment of scores on the Global Assessment of 
Functioning Scale (GAF Scale), which deals with the degree to 
which an individual functions socially and industrially.  
Furthermore, recent VA outpatient clinical records are 
associated with the claims folder.  There is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity of the service-
connected disability than that shown in said VA examinations 
and other evidence of record.  Additionally, appellant has 
had an opportunity to submit medical records and other 
documents.  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
available, additional, specific competent evidence that might 
prove to be material concerning said appellate issue in 
question.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
although an April 2004 VCAA letter was issued, which 
specifically advised the appellant as to which party could or 
should obtain which evidence (See Quartuccio v. Principi, 16 
Vet. App. 183 (2002)), that VCAA letter was issued after the 
initial rating decision on appellant's disability rating 
claim in question.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue in question.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected post-
traumatic stress disorder in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The applicable VA Schedule for Rating Disabilities provisions 
provide a general rating formula for mental disorders, 
including post-traumatic stress disorder.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a wormlike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

Appellant's service records indicate that he served with the 
Army for nearly two years in the European theatre during 
World War II engaged in battles/campaigns, including 
Normandy; and medals awarded included a Bronze Star and 
Purple Heart.  

VA outpatient treatment records reveal that in December 2000, 
appellant was accepted into a post-traumatic stress disorder 
program.  His post-traumatic stress disorder symptoms 
included rare flashbacks, depression, anxiety, intrusive 
thoughts, anger, social isolation, survivor guilt, and an 
exaggerated startle reaction.  He slept well and reported 
occasional spontaneous crying spells.  He had no psychiatric 
history prior to the year 2000.  It was noted that he was 
clearly dealing with issues from his wartime experience and, 
additionally, his dependency needs appeared to create a 
struggle concerning his wife's recent cancer diagnosis.  It 
was also reported that appellant was experiencing social 
isolation since retirement three years earlier; and that 
although appellant had previously kept busy as a way to 
defend himself from the past, he was now faced with too much 
time on his hands, struggling to control intrusive thoughts 
that brought on his depressive mood.

On September 2001 VA hospitalization, it was reported that 
appellant had impaired short-term memory and episodes of 
disorientation.  Diagnoses included post-traumatic stress 
disorder and rule out early dementing process with a GAF 
scale score of 65 (currently and past year) assigned.  
Appellant was considered currently unemployable.

On December 2001 VA psychiatric examination, the examiner 
noted that the claims file was reviewed.  Appellant reported 
that his post-traumatic stress disorder symptomatology had 
become more prominent after he retired.  His complaints 
included intrusive thoughts, rare flashbacks, depression, 
anxiety, anger, some social isolation, survivor guilt, 
hypervigilance, and insomnia.  He denied any rage or 
emotional numbing.  Since the war, appellant reportedly 
always kept busy in a variety of jobs and "always tries to 
learn something new every day."  He kept busy helping his 
wife, and enjoyed crossword puzzles, poetry, music, reading, 
and exercising.  He regularly attended church every morning.  
It was noted that appellant clearly did not want to talk 
about his war experiences at the beginning of the interview 
and "has a tendency to minimize his symptoms.  He reportedly 
lived near an air force base and would become distressed 
hearing planes and helicopters flying overhead.  Appellant 
related certain wartime experiences that he vividly recalled.  

Clinically, appellant appeared very pleasant, clean, and 
casually dressed.  He was described as quite intelligent with 
a good general fund of knowledge, and was cooperative.  He 
maintained good eye contact.  He was initially quite anxious 
and reluctant to talk.  He was on the verge of tears 
especially when talking about certain war experiences and 
admitted to occasional spontaneous crying at home when alone.  
Speech was goal-directed with normal rate, tone, and prosody.  
Mood was slightly depressed.  Affect was full and 
appropriate, although occasionally incongruent with mood "as 
he was trying very hard to impress."  There were no 
suicidal/homicidal ideations, formal thought disorder, or 
hallucinations/delusions.  He was alert and correctly 
oriented.  Memory appeared intact, sensorium was clear, and 
insight/judgment were described as "good."  It was noted 
that appellant had a tendency to minimize his symptoms.  
Severe post-traumatic stress disorder was diagnosed; and a 
current GAF scale score of 55 was assigned (with 60 for the 
past year).  The examiner opined that appellant was clearly 
dealing with issues from his wartime experience and, 
additionally, his dependency needs appeared to create a 
struggle with his current living conditions (living on a 
fixed income and experiencing social isolation since 
retirement).  Additionally, it was opined that appellant had 
previously kept busy as a way to defend himself from the past 
and was now faced with too much time on his hands, struggling 
to control intrusive thoughts that brought on his depressive 
mood.  

The evidentiary record indicates that a January 2002 rating 
decision granted service connection and assigned a 50 percent 
evaluation for post-traumatic stress disorder, effective 
September 25, 2001.  

VA outpatient treatment records and private clinical records 
dated from 2000 to April 2004 primarily pertain to unrelated 
disabilities.  In April 2002, appellant appeared distraught 
over the death of his wife's uncle.  He appeared forgetful.  
It was noted that dementia needed to be ruled out.  

On July 2004 VA psychiatric examination, the examiner noted 
that the claims file was reviewed.  Appellant reported that 
since his last VA examination, he had had no need for further 
psychiatric treatment and stated that he had no particular 
difficulties with memory or concentration.  His wife, 
however, strongly disagreed with this.  He had been retired 
since the mid-1990's and reportedly maintained "good and 
positive" relationships with his wife and other family 
members.  He socialized well with his wife's sister and 
brother and a friend/former coworker, and reported that other 
former friends and relatives were deceased or had moved away.  
He reportedly kept interested with various activities, 
including watching television, doing crossword puzzles, 
listening to music, accompanying his wife to grocery stores, 
and occasionally dining out with his wife.  He reported 
feeling comfortable in such settings and enjoyed seeing 
people.  He had managed household bills/budget until about 6 
months ago, when, according to his wife, he had became 
confused keeping track of them.  

Clinically, appellant appeared clean and casually dressed.  
He was described as occasionally anxious and irritable and at 
other times, very cordial and friendly with a good sense of 
humor.  He maintained good eye contact and was alert.  Speech 
was clear, coherent, and goal-directed.  He was oriented to 
month and year, but was 4 days off from the correct day, was 
uncertain of the day of the week, could not name the current 
President, and did not provide abstract responses to two 
proverb interpretations.  He correctly named the place of the 
examination, his home phone number, address, age, date of 
birth, and mother's maiden name; and was able to perform 
mathematical equations and provide good abstract responses to 
two similarities questions.  

There was no apparent gross impairment of thought processes 
or communication, hallucinations, delusions, or paranoid 
thought.  Occasionally, appellant's responses were somewhat 
irrelevant and he would become rather irritable.  It was 
noted that appellant displayed a strong tendency to minimize 
or deny his memory impairment and other 
emotional/psychological symptoms.  He denied 
suicidal/homicidal ideations.  He was able to maintain 
personal hygiene and other basic activities of daily living.  
It was noted that he had obvious memory impairment.  No 
obsessive thought, compulsive behavior, panic attacks, or 
impaired impulse control was evident.  Appellant stated that 
he slept very well.  Although he denied any prominent 
depressed mood, his wife stated that he appeared depressed 
about "half the time" and that he had very little interest 
in most activities.  It was noted, however, that appellant 
reported enjoying doing crossword puzzles for hours at a time 
and lifting dumbbells daily.  He denied feelings of 
worthlessness, had a "nice" sense of humor, and reportedly 
had a good appetite with stable weight.  The examiner stated 
that appellant did not appear to have a major depressive 
episode, chronic dysthymia, or somatoform disorder.  Post-
traumatic stress disorder and dementia were diagnosed.  The 
examiner opined that appellant's ability to manage his assets 
was limited not by his post-traumatic stress disorder, but 
rather by some degree of dementia with impairment of memory 
and executive functions.  Additionally, it was opined that 
the current GAF scale score of 40 was attributable to the 
combined conditions of post-traumatic stress disorder and 
dementia, and reflected major impairments in several areas, 
such as family relations, judgment, thinking, mood, and 
communication.  However, the examiner added that "[a]part 
from the apparent dementia, the GAF score attributable solely 
to ptsd would be somewhat higher, perhaps in the range of 51-
55"; and that appellant appeared to minimize or deny the 
extent and degree of his clinical symptomatology, both in 
terms of cognitive and emotional/psychological functioning.  

The evidentiary record reveals that the GAF Scale scores of 
65 and 55 respectively assigned appellant on September 2001 
VA hospitalization and December 2001 VA psychiatric 
examination are more nearly indicative of no more than a 
moderate degree of psychiatric impairment.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), wherein the Court 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55- 
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  

However, on said December 2001 VA psychiatric examination, 
the examiner opined that appellant had a tendency to minimize 
his symptoms and severe post-traumatic stress disorder was 
diagnosed.  Furthermore, more recent July 2004 VA psychiatric 
examination indicated an increase in appellant's overall 
psychiatric impairment and a current GAF scale score of 40 
was assigned, albeit for combined diagnoses of the service-
connected post-traumatic stress disorder and dementia, for 
which service connection is not in effect.  On that latter 
examination, the examiner opined that appellant had a 
tendency to minimize his symptoms and, in attempting to 
differentiate to what degree the GAF scale score of 40 
represented psychiatric impairment from the service-connected 
post-traumatic stress disorder versus the dementia, stated 
rather indeterminately that the service-connected disability 
represented "perhaps" a GAF of 51-55.  Thus, it is the 
Board's opinion that a reasonable doubt exists as to whether 
the psychiatric impairment attributable to the service-
connected post-traumatic stress disorder is moderate in 
degree (as indicated by a GAF of 51-55) or severe (as 
indicated by a GAF of 40 or approximate thereto).  

The Board appreciates the fact that appellant had heroic 
military service during World War II combat.  To delay the 
case further for additional medical development would appear 
inappropriate under the circumstances presented in this case.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  With resolution of all 
reasonable doubt in appellant's favor, the Board finds that 
the diagnosis of post-traumatic stress disorder as severe and 
the other clinical findings are more nearly reflective of 
severe occupational and social impairment.  Thus, for the 
aforestated reasons, the Board concludes that it is at least 
as likely as not that under the amended criteria, appellant's 
psychiatric disability more nearly approximates the criteria 
for a 70 percent rating with deficiencies in most areas.

However, an evaluation in excess of 70 percent for the 
service-connected psychiatric disability would not be in 
order, since VA examinations revealed no bizarre or seriously 
inappropriate behavior, and appellant has been able generally 
to maintain his personal hygiene and other activities of 
daily living as well as interpersonal relationships.  In 
particular, the clinical records do not reveal total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The clinical evidence does not show that appellant's post- 
traumatic stress disorder, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 70 percent, but no more, for appellant's 
post-traumatic stress disorder is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


